UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or anon-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II— Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion Britishthermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, 2009 2008 Operating revenues $ 97 $ 90 Operating expenses Operation and maintenance 31 28 Depreciation and amortization 10 8 Taxes, other than income taxes 5 4 46 40 Operating income 51 50 Other income, net 2 1 Interest and debt expense (12 ) (10 ) Affiliated interest income, net — 9 Net income $ 41 $ 50 See accompanying notes. 1 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) March 31, 2009 December31, 2008 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 1 8 Affiliates 72 119 Other — 1 Regulatory assets 17 18 Other 9 9 Total current assets 99 155 Property, plant and equipment, at cost 1,711 1,675 Less accumulated depreciation and amortization 421 413 Total property, plant and equipment, net 1,290 1,262 Other assets Notes receivable from affiliates 114 76 Other 51 50 165 126 Total assets $ 1,554 $ 1,543 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 11 $ 11 Affiliates 16 10 Other 19 30 Taxes payable 9 10 Regulatory liabilities 35 29 Accrued interest 11 7 Other 15 17 Total current liabilities 116 114 Long-term debt and other financing obligations, less current maturities 580 580 Other liabilities 77 66 Commitments and contingencies (Note 3) Partners’ capital 781 783 Total liabilities and partners’ capital $ 1,554 $ 1,543 See accompanying notes. 2 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March31, 2009 2008 Cash flows from operating activities Net income $ 41 $ 50 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 10 8 Other non-cash income items 5 (14 ) Asset and liability changes 12 3 Net cash provided by operating activities 68 47 Cash flows from investing activities Additions to property, plant and equipment (35 ) (12 ) Net change in notes receivable from affiliates 10 (20 ) Other 2 — Net cash used in investing activities (23 ) (32 ) Cash flows from financing activities Distributions to partners (43 ) (15 ) Other (2 ) — Net cash used in financing activities (45 ) (15 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 COLORADO INTERSTATE GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2008 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of March 31, 2009, and for the quarters ended March 31,2009 and 2008, are unaudited. We derived the condensed consolidated balance sheet as of
